DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in particular, an interior surface and walls of the tube, as presented in lines 3-4 of claim 1, must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
in the 4th line of paragraph 0031, “tube 108” should be replaced with --a flat sheet (shown in FIG. 3) form that is quickly curled into a tunnel or tube shape--;
in the 7th and 8th lines of paragraph 0031, “a flat sheet (shown in FIG. 3) form that is quickly curled into a tunnel or tube shape” should be replaced with --the flat sheet--;
in the 8th line of paragraph 0039, “placed” should be replaced with --placing--;
on page 11, line 3, “has” should be replaced with --is--.
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  on line 4 of the claim, “walls of the tube is coated” should be replaced with --walls of the tube are coated--.  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  on line 1 of the claim, the comma between “cover” and “removably” should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 4 recites the limitation "the hole" in line 1 of the claim and “the top portion” in line 2 of the claim.  There is insufficient antecedent basis for these limitations in the claim. This limitation will be interpreted as a hole on a top portion of the tube.

In addition, claims 1 and 10 each recite the terms “interior surface” and “walls of the tube” without any definition, metes, or bounds of the term being provided by the specification or the claim, which renders the claim indefinite.  In other words, the terms "interior surface" and “walls of the tube” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “interior surface” is able to include a variety of meanings, including a portion of the interior of a cylinder or a tube, with the cylinder or tube being able to rotate and thus place an interior surface in different perspectives. Overall, the specification, claim, and drawings do not provide clarification as to what “interior surface” means. In particular, the specification does not even mention the terms “interior surface” and “walls of the tube”, and instead mentions a surface of the flat sheet or tube, which does not necessarily impart an interior surface or walls of the tube.

Claims 2-3, 5-9, and 11-16 are rejected as they are each dependent on a rejected independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-6, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4385465 (patented 05/31/1983) issued to Palmeri in view of U.S. Patent No. 5182879 (patented 02/02/1993) issued to Hopkins and U.S. Patent No. 4908976 (patented 03/20/1990) issued to Dagenais.
Regarding claim 1, Palmeri discloses a mouse house (abstract) for trapping rodents (abstract), comprising: a flat sheet 20 (figure 6, blank 20; column 2, lines 43-50) configured to twist into a tube (figures 1-3 and 6; column 2, lines 43-57), wherein the tube having open ends on both sides (figure 3; column 3, lines 17-25), thereby enabling the rodents to enter into the tube (column 3, lines 17-25).
Palmeri does not disclose an interior surface and walls of the tube being coated by an adhesive agent. Palmeri also does not disclose at least two stands comprising an opening in its center region, configured to receive and support both ends of the tube.
Dagenais teaches an interior surface and walls of a tube 2 (figures 1-2, tube 2; column 2, lines 55-63) being coated by an adhesive agent 4 (figure 2, adhesive 4; column 2, lines 55-63), while Hopkins teaches at least two stands 52 (figure 4, rectangular platter 52) comprising an opening in its center region 54 (figure 4, central hole 54), configured to receive and support both ends of a tube 51 (figure 4, poison carrier structure 51; column 4, lines 49-55).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri and include an interior surface and walls of the tube being coated by an adhesive agent, as taught by Dagenais, in order to capture animals inside the tube (e.g., Dagenais, column 2, lines 55-63). It also would have been obvious to have modified Palmeri and include two stands comprising an opening in its center region, configured to receive and support both ends of the tube, as taught by Hopkins, in order to support the ends of the tube as well as to provide additional surface area for carrying attracting compounds, such as pheromone (e.g., Hopkins, column 4, line 52 – column 5, line 5).
Regarding claim 3, as dependent on claim 1, Palmeri as modified discloses the limitations of claim 1. Palmeri does not disclose the tube comprising a hole on a top portion, wherein the hole is configured to enable a user to place a bait inside the tube for attracting and trapping the rodents.
Dagenais teaches a tube 12 (figure 5, tube 12) comprising a hole 18 (figure 5, entry hole 18) on a top portion (figure 5; column 3, lines 25-28), wherein the hole 18 is configured to enable a user to place a bait inside the tube 12 for attracting and trapping the rodents (figure 5 shows the tube 12 having holes 18, with the holes being large enough for cockroaches to enter; column 3, line 18 – column 4, line 7 show how the holes are big enough for cockroaches to enter, making the holes capable of enabling a user to place bait through holes 18 into the tube 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the tube comprising a hole on a top portion, wherein the hole is configured to enable a user to place a bait inside the tube for attracting and trapping the rodents, as taught by Dagenais, in order to permit more entry ways into the tube (e.g., column 3, line 18 – column 4, line 7).
Regarding claim 5, as dependent on claim 1, Palmeri as modified discloses the limitations of claim 1. Palmeri also discloses an adhesive agent 90 (figures 3 and 4, adhesive composition 90) being covered by a peel-off protective shield 96 (figure 3, protective cover sheet 96; column 3, lines 8-16).
Regarding claim 6, as dependent on claim 5, Palmeri as modified discloses the limitations of claim 1. Palmeri also discloses the peel-off protective shield 96 being configured to protect the adhesive agent 90 until just prior to installation of the mouse house (column 3, lines 13-16).
Regarding claim 10, Palmeri discloses a mouse house (abstract) for trapping rodents (abstract), comprising: a flat sheet 20 (figure 6, blank 20; column 2, lines 43-50) configured to twist into a tube (figures 1-3 and 6; column 2, lines 43-57), wherein the tube having open ends on both sides (figure 3; column 3, lines 17-25), thereby enabling the rodents to enter into the tube (column 3, lines 17-25). Palmeri also discloses an adhesive agent 90 (figures 3 and 4, adhesive composition 90) being covered by a peel-off protective shield 96 (figure 3, protective cover sheet 96; column 3, lines 8-16).
Palmeri does not disclose an interior surface and walls of the tube being coated by an adhesive agent. Palmeri also does not disclose the tube comprising a hole on a top portion, wherein the hole is configured to enable a user to place a bait inside the tube for trapping rodents. Finally, Palmeri does not disclose at least two stands comprising an opening in its center region, configured to receive and support both ends of the tube.
Dagenais teaches an interior surface and walls of a tube 12 (figures 6-7, tube 12; column 3, line 18 - - column 4, line 10) being coated by an adhesive agent 4 (figure 6-7, adhesive 4; column 3, line 18 - - column 4, line 10), wherein the tube 12 (figure 5, tube 12) comprises a hole 18 (figure 5, entry hole 18) on a top portion (figure 5; column 3, lines 25-28), wherein the hole 18 is configured to enable a user to place a bait inside the tube 12 for trapping rodents (figure 5 shows the tube 12 having holes 18, with the holes being large enough for cockroaches---and therefore rodents of sizes similar to cockroaches---to enter; column 3, line 18 – column 4, line 7 show how the holes are big enough for cockroaches to enter, making the holes capable of enabling a user to place bait through holes 18 into the tube 12), while Hopkins teaches at least two stands 52 (figure 4, rectangular platter 52) comprising an opening in its center region 54 (figure 4, central hole 54), configured to receive and support both ends of a tube 51 (figure 4, poison carrier structure 51; column 4, lines 49-55).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri and include an interior surface and walls of the tube being coated by an adhesive agent, along with the tube comprising a hole on a top portion, wherein the hole is configured to enable a user to place a bait inside the tube for trapping rodents, as taught by Dagenais, in order to capture animals inside the tube through multiple entry ways into the tube (e.g., Dagenais, column 2, lines 55-63; column 3, line 18 – column 4, line 7). It also would have been obvious to have modified Palmeri and include two stands comprising an opening in its center region, configured to receive and support both ends of the tube, as taught by Hopkins, in order to support the ends of the tube as well as to provide additional surface area for carrying attracting compounds, such as pheromone (e.g., Hopkins, column 4, line 52 – column 5, line 5).
Regarding claim 13, as dependent on claim 10, Palmeri as modified discloses the limitations of claim 10. Palmeri also discloses the peel-off protective shield 96 being configured to protect the adhesive agent 90 until just prior to installation of the mouse house (column 3, lines 13-16).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Palmeri as modified by Hopkins and Dagenais as applied to claim 1 above, and further in view of U.S. Patent No. 5398442 (patented 03/21/1995) issued to Musket.
Regarding claim 2, as dependent on claim 1, Palmeri as modified discloses the limitations of claim 1. Palmeri does not disclose the mouse house being made of a sturdy and biodegradable chipboard.
Musket teaches a mouse house 10 (figure 1a, blank 10) being made of a sturdy and biodegradable chipboard (column 1, lines 20-30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the mouse house being made of a sturdy and biodegradable chipboard, as taught by Musket, in order to apply adhesive to the chipboard and to lower the life cycle of the material in a landfill or a dump (e.g., Musket, column 1, lines 20-30).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Palmeri as modified by Hopkins and Dagenais as applied to claim 1 above, and further in view of U.S. Patent No. 5345710 (patented 09/13/1994) issued to Bitz.
Regarding claim 4, as dependent on claim 1, Palmeri as modified discloses the limitations of claim 1. Palmeri does not disclose the mouse house further comprising a cover removably affixed to a hole on a top portion of the tube.
Bitz teaches a mouse house 10 (figure 1, trap 10) comprising a cover 42 (figure 1, bait stick holder 42) removably affixed to a hole 46 (figure 1, edge 46 of an aperture in the housing 12; column 3, lines 8-22) on a top portion of a tube 12 (figure 1, tube 12 having an aperture on a top portion near edge 46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the mouse house further comprising a cover removably affixed to a hole on a top portion of the tube, as taught by Bitz, in order to prevent an animal entrapped within the tube from escaping through the hole (e.g., Bitz, column 3, lines 35-54).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palmeri as modified by Hopkins and Dagenais as applied to claim 1 and 5 above, and further in view of U.S. Patent No. 5572825 (patented 11/12/1996) issued to Gehret.
Regarding claim 7, as dependent on claim 5, Palmeri as modified discloses the limitations of claim 5. Palmeri does not disclose the peel-off protective shield being a silicone treated paper shield.
Gehret teaches a peel-off protective shield 16 (figures 3 and 4, friction liner 16) being a silicone treated paper shield (column 4, lines 30-48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the peel-off protective shield being a silicone treated paper shield, as taught by Gehret, in order to protect adhesives and to prevent unwanted adhesions (e.g., Gehret, column 4, lines 30-45).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Palmeri as modified by Hopkins and Dagenais as applied to claim 1 above, and further in view of KR20180082289 (published 07/18/2018) issued to Jang.
Regarding claim 8, as dependent on claim 1, Palmeri discloses the limitations of claim 1. Palmeri does not disclose the adhesive agent being applied on the interior surface and walls of the flat sheet in a cross pattern.
Jang teaches an adhesive agent 241 (figure 3, sticky material 241) being applied on an interior surface and walls of a flat sheet 240 (figure 3, adhesive sheet 240) in a cross pattern (figure 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the adhesive agent being applied on the interior surface and walls of the flat sheet in a cross pattern, as taught by Jang, in order to not have the entire sheet be covered by the adhesive agent as well as to have the adhesive pattern dictate the shape of bodies surrounding the sheet (e.g., Jang, figures 1-3; paragraphs 0096 and 0107).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Palmeri as modified by Hopkins and Dagenais as applied to claim 1 above, and further in view of U.S. Patent Publication No. 20060248783 (published 11/09/2006) issued to Lindquist et al. (Lindquist)
	Regarding claim 9, as dependent on claim 1, Palmeri as modified discloses the limitations of claim 1. Palmeri does not disclose the adhesive agent being a permanently tacky polymeric adhesive.
	Lindquist teaches an adhesive agent 25 (figure 1, adhesive coating 25; paragraph 0025) being a permanently tacky polymeric adhesive (paragraph 0048).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the adhesive agent being a permanently tacky polymeric adhesive, as taught by Lindquist, in order to have the adhesive agent adhere captured animals or insects to a surface (e.g., Lindquist, paragraph 0048).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Palmeri as modified by Hopkins and Dagenais as applied to claim 10 above, and further in view of Musket.
Regarding claim 11, as dependent on claim 10, Palmeri as modified discloses the limitations of claim 10. Palmeri does not disclose the mouse house being made of a sturdy and biodegradable chipboard.
Musket teaches a mouse house 10 (figure 1a, blank 10) being made of a sturdy and biodegradable chipboard (column 1, lines 20-30).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the mouse house being made of a sturdy and biodegradable chipboard, as taught by Musket, in order to apply adhesive to the chipboard and to lower the life cycle of the material in a landfill or a dump (e.g., Musket, column 1, lines 20-30).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Palmeri as modified by Hopkins and Dagenais as applied to claim 10 above, and further in view of Bitz.
Regarding claim 12, as dependent on claim 10, Palmeri as modified discloses the limitations of claim 10. Palmeri does not disclose the mouse house further comprising a cover removably affixed to a hole on a top portion of the tube.
Bitz teaches a mouse house 10 (figure 1, trap 10) comprising a cover 42 (figure 1, bait stick holder 42) removably affixed to a hole 46 (figure 1, edge 46 of an aperture in the housing 12; column 3, lines 8-22) on a top portion of a tube 12 (figure 1, tube 12 having an aperture on a top portion near edge 46).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the mouse house further comprising a cover removably affixed to a hole on a top portion of the tube, as taught by Bitz, in order to prevent an animal entrapped within the tube from escaping through the hole (e.g., Bitz, column 3, lines 35-54).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Palmeri as modified by Hopkins and Dagenais as applied to claim 10 above, and further in view of Gehret.
Regarding claim 14, as dependent on claim 10, Palmeri as modified discloses the limitations of claim 10. Palmeri does not disclose the peel-off protective shield being a silicone treated paper shield.
Gehret teaches a peel-off protective shield 16 (figures 3 and 4, friction liner 16) being a silicone treated paper shield (column 4, lines 30-48).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the peel-off protective shield being a silicone treated paper shield, as taught by Gehret, in order to protect adhesives and to prevent unwanted adhesions (e.g., Gehret, column 4, lines 30-45).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Palmeri as modified by Hopkins and Dagenais as applied to claim 10 above, and further in view of Jang.
Regarding claim 15, as dependent on claim 10, Palmeri discloses the limitations of claim 15. Palmeri does not disclose the adhesive agent being applied on the interior surface and walls of the flat sheet in a cross pattern.
Jang teaches an adhesive agent 241 (figure 3, sticky material 241) being applied on an interior surface and walls of a flat sheet 240 (figure 3, adhesive sheet 240) in a cross pattern (figure 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the adhesive agent being applied on the interior surface and walls of the flat sheet in a cross pattern, as taught by Jang, in order to not have the entire sheet be covered by the adhesive agent as well as to have the adhesive pattern dictate the shape of bodies surrounding the sheet (e.g., Jang, figures 1-3; paragraphs 0096 and 0107).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Palmeri as modified by Hopkins and Dagenais as applied to claim 10 above, and further in view of Lindquist.
	Regarding claim 16, as dependent on claim 10, Palmeri as modified discloses the limitations of claim 10. Palmeri does not disclose the adhesive agent being a permanently tacky polymeric adhesive.
	Lindquist teaches an adhesive agent 25 (figure 1, adhesive coating 25; paragraph 0025) being a permanently tacky polymeric adhesive (paragraph 0048).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Palmeri as modified and include the adhesive agent being a permanently tacky polymeric adhesive, as taught by Lindquist, in order to have the adhesive agent adhere captured animals or insects to a surface (e.g., Lindquist, paragraph 0048).

Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: US3398478 (Pearsall); US8621777 (Rivera); US4418493 (Jordan); US9253971 (Rivera); US3708908 (Levey); US5048224 (Frisch); US20050284015 (Greisman); and US20040216368 (Simpson) disclose animal traps that include a tube or barrel-shaped housing with adhesive-type traps and supports for the housing that would encase a captured animal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571) 272-5425.  The examiner can normally be reached on Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh, can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647